1    KROLOFF, BELCHER, SMART,
     PERRY & CHRISTOPHERSON
2    A Professional Law Corporation
     Kerry L. Krueger, SBN 247496
3    Jamie M. Bossuat, SBN 267458
     7540 Shoreline Drive
4    Stockton, CA 95219
     Phone: (209) 478-2000
5    Facsimile: (209) 478-0354
6    Attorneys for Plaintiff John Orr
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10   JOHN ORR, an individual,                    CASE NO. 2:18-CV-00914-JAM-AC
11                                               STIPULATION AND ORDER
                      Plaintiff,                 APPROVING PAGA SETTLEMENT
12
                                                 Complaint Filed: March 15, 2018
13   vs.                                         Trial Date: October 21, 2019
14   WAL-MART STORES, INC., a Delaware
     corporation;
15   WAL-MART ASSOCIATES, INC., a
     Delaware corporation; and
16   DOES 1-20, inclusive
17                    Defendants.
18
19   I.     INTRODUCTION
20          Plaintiff John Orr (“Orr”) and Defendants Walmart Inc., erroneously sued as Wal-Mart
21   Stores, Inc. and Wal-Mart Associates, Inc., (“Walmart”) have reached a settlement of
22   Plaintiff’s claims, including those brought under the California Labor Code Private Attorney
23   General Act (“PAGA”) and now stipulate to and request that the court enter an order
24   approving the PAGA settlement. The settlement attributes $1,000 to PAGA penalties. This
25   amount is fair and adequate and consistent with the purposes of the PAGA statute as
26   discussed in additional detail herein.
27   ///
28   ///


                   STIPULATION AND [PROPOSED] ORDER APPROVING PAGA SETTLEMENT
                                                  1
1    II.    PROCEDURAL HISTORY
2           The Complaint was filed on March 15, 2018 in California Superior Court in the County
3    of San Joaquin. Doc. 2, Exhibit A. Walmart filed an Answer in Superior Court and then
4    removed the case to the Federal District Court for the Eastern District of California based
5    upon a diversity of citizenship. Doc. 2, Exhibit B. The Case is set for trial on October 21, 2019.
6    The parties have exchanged written discovery and plaintiff John Orr has been deposed.
7           Following a private mediation with Retired Judge Hurl Johnson and ongoing settlement
8    discussions, the parties have now reached a settlement. A redacted copy of the Settlement
9    Agreement is attached hereto as Exhibit “A” and was submitted to the Labor and Workforce
10   Development Department at the time this Stipulation was filed.
11   III.   FACTS
12          Orr was employed at Walmart from approximately November 24, 2008 until August 30,
13   2017 at the Wal-Mart store located at 10355 Wicklow Way, Jackson, California, when he was
14   terminated for alleged “gross misconduct.” Orr was an hourly non-exempt employee and his
15   last job title was Sales Associate. His final pay rate was $11.55 per hour.
16          Orr’s Complaint alleges sixteen causes of action arising from his pay and termination:
17   (1) Disability Discrimination under California’s Fair Employment and Housing Act (“FEHA”); (2)
18   Disability Harassment under the FEHA; (3) Failure to Accommodate under the FEHA; (4)
19   Failure to Engage in the Interactive Process under the FEHA; (5) Failure to Prevent
20   Harassment and Discrimination under the FEHA; (6) Retaliation under the California Family
21   Rights Act (“CFRA”); (7) Intentional Infliction of Emotional Distress; (8) Failure to Provide Meal
22   Periods; (9) Failure to Provide Rest Periods; (10) Failure to Permit Use of the Restroom; (11)
23   Failure to Timely Pay All Wages Owed; (12) Failure to Timely Pay All Wages Upon Discharge;
24   (13) Failure to Provide Paid Sick Leave; (14) Retaliation under the California Labor Code; (15)
25   Inadequate Wage Statements; and (16) Unfair Labor Practices under Business and
26   Professions Code section 17200.
27          The 8th, 9th, 10th, 11th, 12th, 13th and 15th Causes of Action seek PAGA penalties. The
28   remaining causes of action allege only individual claims for Orr.


                   STIPULATION AND [PROPOSED] ORDER APPROVING PAGA SETTLEMENT
                                                     2
1          The disability-related claims relate to an August 29, 2017 incident in which Orr (who
2    suffers from seizures, prostate problems and bladder issues) urinated just outside the Garden
3    Center because he did not want to leave his station until he was relieved by another
4    associate, who was running late. Walmart terminated Orr’s employment the following day for
5    gross misconduct. Orr alleges that Walmart terminated him because of his various disabilities.
6    Walmart asserts that it terminated Orr for legitimate business reasons.
7          In addition to the August 29, 2017 incident, Orr’s alleges that he was denied timely
8    meal and rest breaks on other occasions throughout his employment and that he was not
9    properly paid sick leave and accrued personal time off.
10         Walmart contends that Orr was paid properly throughout his employment and that its
11   leave of absence policies complied with California law. Documents produced in discovery
12   demonstrate that Walmart had valid policies in place and that Orr’s complaints are unique to
13   him and there is no systematic issue affecting multiple employees.
14   IV.   LEGAL STANDARD FOR APPROVAL OF PAGA SETTLEMENTS
15         California Labor Code section 2699(l)(2) provides: “[T]he superior court shall review
16   and approve any settlement of any civil action filed pursuant to this part.” Although the statute
17   does not provide a standard of review, several federal district courts have addressed this
18   issue. These Courts have indicated that a settlement should be approved if it is “fair and
19   adequate in view of the purposes and policies of the statute,” O’Connor v. Uber Technologies
20   (N.D. Cal. 2016) 201 F.Supp.3d 1110, “genuine and meaningful, [and] consistent with the
21   underlying purpose of the statute to benefit the public,” Viceral v. MInstras Group, Inc. (N.D.
22   Cal. Oct. 11, 2016) 2016 WL 5907869 *9.         The Purpose of PAGA, as described by the
23   legislature is to “achieve maximum compliance with state labor laws” and to “ensure an
24   effective disincentive for employers to engage in unlawful and anticompetitive business
25   practices.” 2003 Cal. Legis. Serv. Ch. 906 § 1(a). There is no fixed percentage that must be
26   allocated to PAGA under this standard and Courts have approved PAGA penalties in
27   percentages significantly less than the 2.22% present in this case. See, e.g., Hopson v.
28   Hanesbrands Inc., 2008 WL 3385452, at *1 (N.D. Cal. Aug. 8, 2008) (approving a PAGA


                   STIPULATION AND [PROPOSED] ORDER APPROVING PAGA SETTLEMENT
                                                    3
1    settlement of 0.3% or $1,500); Garcia v. Gordon Trucking, Inc., 2012 WL 5364575, at *3 (E.D.
2    Ca1. Oct. 31, 2012) (approving a PAGA settlement of 0.27%); Villacres v. ABM Indus. Inc.,
3    189 Cal. App. 4th 562 (2010), review denied (Feb. 16, 2011) (PAGA claims may be settled
4    without any money allocated to those claims).
5    V.     LEGAL ANALYSIS OF ORR’S INDIVIDUAL AND PAGA CLAIMS
6           Orr’s first seven causes of action relate to his claims of disability discrimination and
7    failure to accommodate. These causes of action pertain specifically to plaintiff and do not
8    seek PAGA penalties. Orr’s eighth, ninth, and tenth claims relate to meal and rest breaks and
9    use of the restroom and seek PAGA penalties. The eleventh, twelfth, and fifteenth causes of
10   action are derivative claims for failure to properly pay meal and rest period premiums, to pay
11   all wages due upon discharge, and to provide accurate wage statements. These causes of
12   action also seek PAGA penalties. The thirteenth cause of action alleges a failure to provide
13   paid sick leave in compliance with California Labor Code section 246.5 and seeks PAGA
14   penalties. The fourteenth cause of action alleges retaliation for utilizing paid sick leave and is
15   an individual claim. The sixteenth cause of action alleges unfair business practices and is an
16   individual claim.
17          Based upon the totality of the claims alleged, facts developed in discovery, and
18   relevant recent legal authority, a $1,000.00 allocation to plaintiff’s PAGA claims is fair and
19   reasonable and satisfies the purposes of the PAGA statute, as discussed below.
20          A. Plaintiff’s Individual Claims.
21          Orr’s individual claims are the most complex aspect of this matter and are the most
22   heavily disputed. With regard to his disability-related claims, Orr contends that Walmart was
23   aware of his disability and that he told one of his initial supervisors about his disability. With
24   regard to retaliation, Walmart’s motivation for Orr’s termination is disputed. Both of Orr’s
25   individual claims will require testimony of multiple employees and witnesses in order to
26   establish both knowledge of Orr’s disability and any improper discriminatory intent toward Orr.
27   These claims will also require an assessment of discipline imposed on similarly situated
28   employees.    The litigation of these factually complex claims would consume a significant


                   STIPULATION AND [PROPOSED] ORDER APPROVING PAGA SETTLEMENT
                                                     4
1    portion of the parties time and resources throughout this litigation and ultimately at trial as
2    well. Consequently, it is fair and reasonable to allocate the vast majority of the settlement
3    amount to these claims.
4          B. Plaintiff’s PAGA Claims
5          Orr’s meal break, rest break, and restroom claims are not as factually complicated.
6    Walmart produced time and attendance records indicating that the majority of the time, Orr
7    received his meal breaks within the required time frame and that Orr has previously been
8    disciplined for failing to timely take his breaks. Walmart produced legally compliant meal and
9    rest break policies. The written discovery did not uncover evidence of a systematic problem
10   affecting multiple employees with regard to meal and rest breaks, use of the restroom, or use
11   of sick leave. Although the parties dispute whether Walmart’s sick leave policy is legally
12   compliant, at least one district court has recently dismissed PAGA claims brought under
13   California’s paid sick leave law, calling penalties for this claim into question.   Stearne v.
14   Heartland Payment Sys. LLC, No. 2:17-cv-01181-MCE-CKD, 2018 U.S. Dist. LEXIS 20679
15   (E.D. Cal. Feb. 6, 2018) (England, M.). Based upon the documents produced, the nature of
16   the claims, and this case, plaintiff’s PAGA claims are of minimal value.
17         As a result of the foregoing, an apportionment of $1,000.00 to Plaintiff’s PAGA claims
18   is reasonable and reflects the value of these claims.
19   VI.   STIPULATION
20         Orr and Walmart, through their respective attorneys of record hereby stipulate that,
21   based on the foregoing, a $1,000.00 allocation to PAGA is reasonable and appropriate. The
22   parties therefore respectfully request that this Court enter an Order approving the settlement
23   of Orr’s PAGA claims for $1,000.00.
24   Dated: June 17, 2019                            KROLOFF, BELCHER, SMART,
                                                     PERRY & CHRISTOPHERSON
25                                                   A Professional Law Corporation
26
                                                     By:__/s/ Jamie Bossuat _______________
27                                                         JAMIE M. BOSSUAT
                                                     Attorneys for Plaintiff John Orr
28


                   STIPULATION AND [PROPOSED] ORDER APPROVING PAGA SETTLEMENT
                                                    5
1    Dated: June 17, 2019                          FORD & HARRISON LLP
2
                                                   By: __/s/ Stephan H. Black____________
3                                                        Stephan H. Black
                                                         Shanda Y. Lowe
4                                                  Attorneys for Defendants WALMART INC.
                                                   erroneously sued as WAL-MART STORES,
5                                                  INC. and WAL-MART ASSOCIATES, INC.
6
7
                                               ORDER
8
9          Having read and considered the foregoing and based upon the stipulation of the
10   parties, the settlement reached by the Parties allocating $1,000.00 to Plaintiff’s California
11   Labor Code Private Attorney General Act claims is APPROVED.
12
13   Date: June 17, 2019                           /s/ John A. Mendez_____________________
                                                   UNITED STATES DISTRICT COURT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                  STIPULATION AND [PROPOSED] ORDER APPROVING PAGA SETTLEMENT
                                                  6
